Citation Nr: 0928212	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating greater than 10 
percent for service-connected amputation of the left ring 
finger.

3.  Entitlement to special monthly compensation based on 
anatomical loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2008, the Veteran had been scheduled for a personal 
hearing over which a Veterans Law Judge of the Board would 
have presided.  However, the Veteran failed to appear for the 
hearing.

The issue of an initial disability rating greater for the 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ring finger is not manifested by an 
amputation with metacarpal resection (more than one-half the 
bone lost) or by extremely unfavorable ankylosis equivalent 
to amputation with metacarpal resection.

2.  The Veteran's service-connected left ring finger 
amputation does not result in the functional loss of use of 
the left hand.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for amputation of the left ring finger have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5155 
(2008).

2.  The criteria for special monthly compensation based on 
anatomical loss have not been.  38 U.S.C.A. §§ 1114, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.350, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in June 2005 and April 2006, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what 
information he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in May 2006, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding of the United States Court of 
Appeals for Veterans Claims (Court).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in letters dated in June 2005, April 2006, and May 2006 with 
respect to his claim for an increased disability rating for 
service-connected left ring finger amputation.  Overall, 
these letters informed the Veteran of the necessity of 
providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability and the effect that the worsening has 
on his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided general notice of the criteria necessary for an 
increased disability rating for his service-connected left 
ring finger disability in the November 2005 rating decision.  
The Veteran's claim was later readjudicated by way of a 
September 2006 Statement of the Case.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Left Ringer Finger Disability

The Veteran has asserted that the current disability rating 
of 10 percent does not reflect the severity of his left ring 
finger amputation.  His left ring finger disability is rated 
under Diagnostic Code 5155, which provides the criteria for 
rating the amputation of the ring finger.  Under Diagnostic 
Code 5155, amputation of the ring finger warrants a 10 
percent disability rating without metacarpal resection at the 
proximal interphalangeal joint, or proximal thereto.  A 20 
percent disability rating is warranted with amputation of the 
ring finger with metacarpal resection (more than one half of 
the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5155.

The Veteran underwent a VA hands examination in September 
2005, at which time he reported a history of sustaining a 
traumatic amputation of his left ring finger.  He reported 
having sharp and dull pain in his finger, intermittently, 
along with cold sensitivity, and occasional sharp pains upon 
bumping the end of his amputated stump.  The examiner noted 
that the Veteran underwent a primary amputation of his ring 
finger through his proximal phalanx with an associated skin 
graft.  The Veteran was reported to be left hand dominant.  
He reported not having missed any days from work due to his 
left ring finger amputation and stated that household chores 
would increase his left hand pain.

Clinical evaluation of the left hand revealed an amputated 
ring finer through the proximal phalanx.  The stump was well 
healed.  The overlying skin was nonadherent to the underlying 
bone.  The Veteran demonstrated full range of motion of the 
remaining fingers to the distal palmar crease and full 
opposition of the thumb to the little finger.  Range of 
motion of the amputated ring finger was noted to be the 
metacarpal phalangeal joint from 0 to 90 degrees.  The 
clinical impression was traumatic amputation ring finger, 
left hand, with mild weakness of grip strength.  

VA medical treatment records dated from April 2005 to 
September 2005 are negative for treatment of a left hand 
condition.

Evaluating the evidence in light of the above rating criteria 
indicates that an increased disability rating is not 
warranted.  As outlined above, the governing criteria provide 
for a higher 20 disability rating for a ring finger 
amputation with metacarpal resection (more than one half the 
bone lost).  In the present case, there is no medical 
evidence that the Veteran underwent a metacarpal resection of 
the left ring finger; medical evidence shows that the left 
ring finger has been amputated through the proximal phalanx.  
Also, the medical evidence shows that the left ring finger 
retains significant motion, with the range of motion of the 
amputated finger from 0 to 90 degrees.  In other words, there 
is no evidence of extremely unfavorable ankylosis that would 
result in functioning akin to amputation with metacarpal 
resection.  To the extent the Veteran experiences 
intermittent pain, his symptom is contemplated by the 
currently assigned 10 percent disability rating.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board considered whether an increased evaluation was 
warranted under any other diagnostic code relevant to the 
fingers.  In this regard, the Board notes that Diagnostic 
Code 5227 for unfavorable or favorable ankylosis of the ring 
finger and Diagnostic Code 5230 for a limitation of motion of 
the ring finger, do not allow for a compensable disability 
rating; thus the application of these diagnostic codes would 
not result in a higher disability rating in this case.  See 
Diagnostic Codes 5227, 5330.  There is no objective medical 
evidence indicating that Diagnostic Codes 5220, 5221, 5222, 
or 5223, which allow for higher evaluations with evidence of 
favorable ankylosis of multiple digits, are applicable in 
this case.  See Diagnostic Codes 5220-5223.  As such a higher 
disability rating under these diagnostic codes provisions is 
not warranted.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, there appears to be no identifiable 
period of time since the effective date of service 
connection, during which the Veteran's service-connected left 
ring finger disability was shown to be in excess of the 
assigned 10 percent disability rating.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased evaluation or that the 
rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

As such the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Special monthly compensation

Here, the Veteran has requested entitlement to a special 
monthly compensation due to anatomical loss.  Specifically, 
the Veteran has claimed that his left ring finger disability 
ultimately results in the loss of the use of his left hand.  
Having reviewed the evidence of record and all pertinent law, 
the Board finds that the preponderance of the evidence is 
against the claim for special monthly compensation, and the 
appeal must be denied.

Special monthly compensation is payable at a specified rate 
if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of a hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 
 
Loss of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of actual remaining 
function, whether the acts of grasping, manipulation, etc., 
could be accomplished equally well by an amputated stump with 
prosthesis.  Complete ankylosis of two major joints of an 
upper extremity will constitute loss of use of the hand 
involved.  38 C.F.R. § 3.350(a)(2). 
 
The September 2005 VA hands examination report shows that the 
Veteran was without any loss of range of motion of all digits 
of his left hand.  Specifically, the Veteran demonstrated 
range of motion to 90 degrees for his ring finger stump and 
full range of motion of all remaining fingers.  The 
examination revealed decreased grip strength and pinch 
strength of the left hand.  Visual inspection of the left 
forearm was negative for any scar formations or pain on 
palpation.  The Veteran demonstrated full range of motion of 
the left wrist.  An X-ray of the left hand revealed an 
amputation through the proximal phalanx ring finger on the 
left hand.  An X-ray of the left forearm revealed normal 
mineralization, with no acute fracture, dislocation, or gross 
degenerative changes.  

Having reviewed the evidence and all pertinent laws, the 
Board finds that the preponderance of the evidence is against 
the claim for special monthly compensation based on 
anatomical loss.  The medical evidence has not shown that the 
Veteran currently has a severe functional impairment in his 
left hand.  It is clear from the medical evidence that the 
Veteran continues to have substantial use of the left hand 
despite his service-connected left ring finger amputation.  
There are also no clinical findings of favorable ankylosis or 
limitation of motion that is consistent with favorable 
ankylosis.  While he had decreased strength in his left hand, 
he demonstrates full range of motion of all of his digits and 
his left wrist.  The Board finds that a preponderance of the 
evidence is against a showing that the acts of grasping, 
manipulation, etc. of the left hand would be equally served 
by an amputation stump at a site of election below the elbow 
with use of a suitable prosthetic appliance.  

In this regard, the Board notes that the Veteran has only 
been granted service connection for an amputation of the left 
ring finger.  Since the service-connected disability involves 
only one finger, it is clear that the functional impairment 
from the service-connected disability is not equivalent to an 
amputation at the site of election below the elbow with the 
use of a suitable prosthetic appliance.   
Accordingly, this claim must be denied. 

The Board has considered the Veteran's statements in support 
of his claim that he has loss of the left hand as a result of 
his service-connected left ring finger disability.  However, 
as noted above, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey, 7 Vet. App. at 208.   
To the extent that the Veteran argues or suggests that the 
clinical data supports the award of special monthly 
compensation, he is not competent to make such an assertion.  
See Espiritu, 2 Vet. App. at 494.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
special monthly compensation based on loss of use of the left 
hand.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the Board concludes that entitlement 
to special monthly compensation for an anatomical loss is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.350, 3.352.


ORDER

A disability rating greater than 10 percent for service-
connected amputation of the left ring finger is denied.

Special monthly compensation based on anatomical loss is 
denied.




REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for an increased initial disability rating 
for the service-connected PTSD.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).  

The Veteran has essentially claimed that his service-
connected PTSD is more severe than indicated by the currently 
assigned 30 percent disability rating.  The records reflect 
that the Veteran underwent a VA PTSD examination in September 
2005.  In support of his claim, the Veteran submitted private 
medical records dated in February 2006 that indicate an 
increase in his PTSD symptomatology; thus, the Veteran has 
essentially claimed that his PTSD disability has gotten worse 
since his last VA examination. 

Specifically, the February 2006 private medical records 
reflect reported PTSD symptomatology which was not indicated 
during the September 2005 VA PTSD examination.  He described 
symptoms which included difficulty with personal and work 
relationships; nightmares; flashbacks; significant problems 
with trust and impatience; hyperness; impulsivity; and anger 
reactions.  While the private medical records indicate that 
the Veteran completed a clinical psychological assessment, 
the records do not contain specific information regarding the 
nature and severity of the Veteran's service-connected 
disability, information which is necessary to properly 
determine the appropriate disability rating warranted in this 
case.  

The Board notes that the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95 (1995).  However, in this case, the 
Board believes that supplemental information is required 
prior to the adjudication of the claim on appeal, and that a 
current evaluation of the Veteran's PTSD symptomatology would 
prove helpful in adjudicating the merits of the claim.  
Moreover, and significantly, the February 2006 private 
medical records suggest that the Veteran's PTSD 
symptomatology may have gotten worse since the last VA 
examination.  Therefore, the Board is of the opinion that 
further development is required before the Board decides this 
appeal.  Due to the passage of time, the Veteran's claim of 
increased severity, and the lack of pertinent medical 
evidence, the Board finds that additional development is 
warranted to determine the current nature and severity of the 
Veteran's service-connected PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA PTSD examination in 
order to determine the nature and severity 
of the service-connected PTSD.  The entire 
claims file and a copy of this Remand must 
be made available to the examiner for 
review in conjunction with conducting the 
examination of the Veteran.  

All necessary and indicated special 
studies or tests, to include psychological 
testing, should be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF). 

The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present. 
 
The examiner should state whether the 
Veteran's service-connected PTSD prevents 
him from securing or following 
substantially gainful employment.  The 
examiner should also describe how the 
symptoms of his service-connected PTSD 
affect his social and industrial capacity.

A complete rationale for all opinions 
expressed should be provided in a legible 
report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


